Name: Regulation (EC) No 453/2008 of the European Parliament and of the Council of 23 April 2008 on quarterly statistics on Community job vacancies (Text with EEA relevance)
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  economic analysis;  labour market;  information technology and data processing;  information and information processing
 Date Published: nan

 4.6.2008 EN Official Journal of the European Union L 145/234 REGULATION (EC) No 453/2008 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 23 April 2008 on quarterly statistics on Community job vacancies (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 285(1) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), Having regard to the opinion of the European Central Bank (2), Acting in accordance with the procedure laid down in Article 251 of the Treaty (3), Whereas: (1) On 8 December 2003, the Council endorsed the development and publication of a structural indicator on job vacancies. (2) The Action Plan on EMU Statistical Requirements, which was endorsed by the Council on 29 September 2000, and subsequent progress reports on the implementation of that plan, identified as a priority the development of a legal basis covering job vacancy statistics. (3) The Employment Committee established by Council Decision 2000/98/EC (4) endorses the need for an indicator for job vacancies in order to monitor the European Employment Strategy laid down in Council Decision 2005/600/EC of 12 July 2005 on Guidelines for the employment policies of the Member States (5). (4) Decision No 1672/2006/EC of the European Parliament and of the Council of 24 October 2006 establishing a Community Programme for Employment and Social Solidarity  Progress (6), provides for the financing of the relevant actions, including, as specified therein, improving the understanding of the employment situation and prospects, in particular through analysis and studies and the development of statistics and common indicators within the framework of the European Employment Strategy. (5) Data on job vacancies broken down, inter alia, by economic activity are required by the Commission in the framework of the European Employment Strategy for monitoring and analysis of the level and structure of labour demand. (6) Readily available quarterly data on job vacancies are required by the Commission and by the European Central Bank to monitor short-term changes in job vacancies. Seasonally adjusted job vacancy data facilitate the interpretation of quarterly changes. (7) Data provided on job vacancies should be relevant and complete, accurate and comprehensive, timely, coherent, comparable, and readily accessible to users. (8) The benefits of collecting complete data at Community level on all segments of the economy should be balanced against the reporting possibilities of, and the response burden on, small and medium-sized enterprises in particular. (9) Particular efforts should be made to include in the statistics as soon as possible all data concerning units with fewer than 10 employees. (10) To determine the scope of the statistics to be compiled and the level of detail required by economic activity, it is necessary to apply the version of the statistical classification system for economic activities in the Community (NACE) that is currently in force. (11) In the production and dissemination of Community statistics under this Regulation, the national and Community statistical authorities should take account of the principles set out in the European Statistics Code of Practice, which was adopted by the Statistical Programme Committee established by Council Decision 89/382/EEC, Euratom (7) on 24 February 2005 and attached to the Recommendation of the Commission on the independence, integrity and accountability of the national and Community statistical authorities. (12) It is important that the data be shared with the social partners at national and Community level and that the social partners be informed concerning the implementation of this Regulation. Furthermore, Member States should make a particular effort to ensure that school career guidance services and vocational training bodies receive the data. (13) Council Regulation (EC) No 322/97 of 17 February 1997 on Community Statistics (8) provides a general legislative framework for the production of Community statistics and applies, therefore, to the production of job vacancy statistics. (14) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (9). (15) In particular, the Commission should be empowered to define certain concepts; determine certain reference dates, formats and deadlines; set out the framework for feasibility studies, and adopt measures pursuant to the results of those studies. Since those measures are of general scope and are designed to amend non-essential elements of this Regulation, inter alia, by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. (16) Since the objective of this Regulation, namely the production of Community job vacancy statistics, cannot be sufficiently achieved by the Member States and can therefore be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary to achieve that objective. (17) The Statistical Programme Committee has been consulted in accordance with Article 3 of Decision 89/382/EEC, Euratom, HAVE ADOPTED THIS REGULATION: Article 1 Subject matter and scope 1. This Regulation lays down the requirements for the regular quarterly production of statistics on Community job vacancies. 2. Each Member State shall submit to the Commission (Eurostat) data on job vacancies at least for business units with one employee or more. Subject to paragraph 3, the data shall cover all economic activities defined by the common classification system for economic activities in the Community (NACE) in force, except for the activities of households as employers and the activities of extraterritorial organisations and bodies. Covering agriculture, forestry and fishing activities, as defined by the NACE in force, shall be optional. Member States that wish to provide data for those sectors shall do so in accordance with this Regulation. Owing to the growing importance of personal care services (residential care activities and social work activities without accommodation) for job creation, Member States are also requested to transmit, on an optional basis, data on job vacancies for such services. The data shall be broken down by economic activity in accordance with the NACE in force at section level. 3. Covering public administration and defence, compulsory social security, education, human health and social work activities, arts, entertainments and recreation and activities of membership organisations, repair of computers and personal and household goods and other personal service activities, as defined by the NACE in force, within the scope of this Regulation, and of units with fewer than 10 employees, shall be determined taking into account the feasibility studies referred to in Article 7. Article 2 Definitions For the purposes of this Regulation, the following definitions shall apply: 1. job vacancy shall mean a paid post that is newly created, unoccupied, or about to become vacant: (a) for which the employer is taking active steps and is prepared to take further steps to find a suitable candidate from outside the enterprise concerned; and (b) which the employer intends to fill either immediately or within a specific period of time. The concepts active steps to find a suitable candidate and specific period of time shall be defined in accordance with the regulatory procedure with scrutiny referred to in Article 9(2). The statistics provided shall distinguish, on an optional basis, between vacancies for fixed-term and permanent jobs; 2. occupied post shall mean a paid post within the organisation to which an employee has been assigned; 3. metadata shall mean the explanations needed to interpret the changes in the data arising from either methodological or technical changes; 4. back data shall mean the historical data covering the specifications given in Article 1. Article 3 Reference dates and technical specifications 1. Member States shall compile the quarterly data with reference to specific reference dates, which shall be determined in accordance with the regulatory procedure with scrutiny referred to in Article 9(2). 2. Member States shall provide data on occupied posts in order to standardise job vacancy data for comparative purposes. 3. Member States shall be required to apply seasonal adjustment procedures to the quarterly job vacancy data. The seasonal adjustment procedures required shall be determined in accordance with the regulatory procedure referred to in Article 9(3). Article 4 Sources 1. Member States shall produce the data using business surveys. Other sources, such as administrative data, may be used provided that they are appropriate in terms of quality, in accordance with Article 6. The sources of all data provided shall be specified. 2. Member States may supplement the sources referred to in paragraph 1 with reliable statistical estimation procedures. 3. Community sample schemes may be established and coordinated by the Commission (Eurostat) in order to produce Community estimates where national sample schemes do not meet the Community requirements with regard to quarterly data collection. The detail of those schemes, their approval and their implementation shall be specified in accordance with the regulatory procedure referred to in Article 9(3). Member States may take part in Community sample schemes when such schemes create possibilities for substantial reductions in the cost of the statistical systems or the burden on business entailed in meeting the Community requirement. Article 5 Data transmission 1. Member States shall transmit the data and metadata to the Commission (Eurostat) in a format and within transmission deadlines, which shall be determined in accordance with the regulatory procedure with scrutiny referred to in Article 9(2). The date of the first reference quarter shall also be determined in accordance with the regulatory procedure with scrutiny referred to in Article 9(2). Any revision of quarterly data for previous quarters shall be transmitted at the same time. 2. Member States shall also transmit back data for at least the four quarters preceding the quarter for which data is to be provided on the first data delivery. The totals shall be delivered no later than on the date of the first data transmission, and the breakdowns no more than one year thereafter. Where necessary, back data may be based on best estimates. Article 6 Quality assessment 1. For the purpose of this Regulation, the following quality assessment dimensions shall apply to the data transmitted:  relevance shall refer to the degree to which statistics meet the current and potential needs of users,  accuracy shall refer to the closeness of estimates to the unknown true values,  timeliness and punctuality shall refer to the delay between the availability of the information and the event or phenomenon it describes,  accessibility and clarity shall refer to the conditions and modalities by which users can obtain, use and interpret data,  comparability shall refer to the measurement of the impact of differences in applied statistical concepts and measurement tools and procedures when statistics are compared between geographical areas or sectoral domains, or over time,  coherence shall refer to the adequacy of the data to be reliably combined in different ways and for various uses. 2. Member States shall provide the Commission (Eurostat) with reports on the quality of the data transmitted. 3. In applying the quality assessment dimensions laid down in paragraph 1 to the data covered by this Regulation, the modalities, structure and periodicity of the quality reports shall be defined in accordance with the regulatory procedure referred to in Article 9(3). The Commission (Eurostat) shall assess the quality of the data transmitted. Article 7 Feasibility studies 1. The Commission (Eurostat) shall set out the appropriate framework for the establishment of a series of feasibility studies in accordance with the regulatory procedure with scrutiny referred to in Article 9(2). Those studies shall be undertaken by those Member States that have difficulties in providing data for: (a) units with fewer than 10 employees; and/or (b) the following activities: (i) public administration and defence; compulsory social security; (ii) education; (iii) human health and social work activities; (iv) arts, entertainments and recreation; and (v) activities of membership organisations, repair of computers and personal and household goods and other personal service activities. 2. Member States undertaking feasibility studies shall each submit a report on the results of those studies within 12 months of the entry into force of the Commission implementing measures referred to in paragraph 1. 3. As soon as possible after the results of the feasibility studies become available, in dialogue with the Member States, and within a reasonable time frame, the Commission shall adopt measures in accordance with the regulatory procedure with scrutiny referred to in Article 9(2). 4. Measures adopted pursuant to the results of the feasibility studies shall respect the principle of cost-effectiveness, as defined in Article 10 of Regulation (EC) No 322/97, including minimisation of the burden on respondents, and shall take into account initial implementation problems. Article 8 Financing 1. For the first three years of data collection Member States may receive a financial contribution from the Community towards the cost of the work involved. 2. The amount of the appropriations allocated annually for the financial contribution referred to in paragraph 1 shall be fixed as part of the annual budgetary procedures. 3. The budget authority shall grant the appropriations available for each year. 4. Further funding may be considered for implementation work with respect to the measures adopted further to the results of the feasibility studies. Article 9 Committee 1. The Commission shall be assisted by the Statistical Programme Committee. 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 3. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months. Article 10 Report on implementation By 24 June 2010 and every three years thereafter, the Commission shall submit a report to the European Parliament and the Council on the implementation of this Regulation. That report shall assess the quality of the statistics provided by Member States as well as the quality of European aggregates and shall identify potential areas for improvement. Preferably within a year of the publication of the three-yearly report referred to in the first paragraph, Member States shall set out how they intend to address the potential areas for improvement identified in the Commission report. At the same time, Member States shall report on the implementation status of previous recommendations. Article 11 Publication of statistical data The statistics provided by the Member States and an analysis thereof shall be published on the Commission (Eurostat) Internet site on a quarterly basis. The Commission (Eurostat) shall ensure that as many European citizens as possible have access to the statistics and analyses, in particular through the EURES portal. Article 12 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 23 April 2008. For the European Parliament The President H.-G. PÃ TTERING For the Council The President J. LENARÃ IÃ  (1) OJ C 175, 27.7.2007, p. 11. (2) OJ C 86, 20.4.2007, p. 1. (3) Opinion of the European Parliament of 15 November 2007 (not yet published in the Official Journal) and Council Decision of 29 February 2008. (4) OJ L 29, 4.2.2000, p. 21. (5) OJ L 205, 6.8.2005, p. 21. (6) OJ L 315, 15.11.2006, p. 1. (7) OJ L 181, 28.6.1989, p. 47. (8) OJ L 52, 22.2.1997, p. 1. Regulation as amended by European Parliament and Council Regulation (EC) No 1882/2003 (OJ L 284, 31.10.2003, p. 1). (9) OJ L 184, 17.7.1999, p. 23. Decision as amended by Decision 2006/512/EC (OJ L 200, 22.7.2006, p. 11).